Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/22/2021 have been fully considered but they are not persuasive.
With regard to the pending claims, applicant argues that Lee fails to teach receive, from a first access and mobility management function (AMF) of the access network, a secure message requesting the WTRU to send a second Requested NSSAI that includes the first S-NSSAI excluded from the first Requested NSSAI, as taught in claim 1, similar subject matter of which was amended into claims 11 and 17.  Examiner respectfully traverses this argument.
Examiner first paragraph 105 of Lee, which teaches the UE transmitting a first NSSAI that excludes any S-NSSAI (~1st S-NSSAI) who’s privacy flag is set.  In paragraphs 107 and 108, the AMF (~1st AMF) sends a confirmation message to the UE indicating the a secure connection has been established, which results in the UE sending another NSSAI that includes all of the S-NSSAIs, including those with privacy flags set (~secure message of claims 1 and 17 and registration accept message of claim 11).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 is/are rejected under 35 U.S.C. 102a2 as being anticipated by US 2018/0270666 (Lee et al.).
As to claim 1, Lee teaches a wireless transmit/receive unit (WTRU) (UE, fig 10) configured to: 
access a Configured network slice selection assistance information (NSSAI) that comprises one or more single NSSAI (S-NSSAI) (see paragraph 104); 
determine that a first S-NSSAI of the one or more S-NSSAI in the Configured NSSAI is private (see paragraphs 104 and 105); 
generate a first Requested NSSAI by excluding at least the first S-NSSAI from the Configured NSSAI (step 1, fig 10, and paragraph 105); 
send a registration request message to an access network, wherein the registration request message comprises the first Requested NSSAI (step 1, fig 10, and paragraph 105); 
receive, from a first access and mobility management function (AMF) of the access network, a secure message requesting the WTRU to send a second Requested NSSAI that includes the first S-NSSAI excluded from the first Requested NSSAI (see paragraphs 107 and 108, AMF may send a confirmation message indicating a secure connection has been established, which results in the UE sending another full NSSAI having S-NSSAIs whose privacy flags were not set and which were not send in the first NSSAI);
send a secure message to the first AMF of the access network, wherein the secure message comprises the second Requested NSSAI (step 7-1, fig 10, and paragraph 108.  That Attach Request would comprise the full NSSAI including SNSSAIs with privacy flags); 
receive a secure registration accept message from a second AMF of the access network, wherein the secure registration accept message comprises one or more of the S-NSSAI sent in the secure message (see steps 8 and 9, fig 10, and paragraphs 108 and 109. The AMF may relocated after the message of step 7-1 sent); and 
send a registration confirmation message to the second AMF (step 10, fig 10 and paragraph 110. The attach complete message would be sent to the relocated AMF).
As to claim 2
As to claim 3, Lee further teaches wherein the first S-NSSAI comprises a slice differentiator (SD) portion and the privacy attribute comprises a bit in the SD portion (see paragraphs 84 and 104, privacy flag=bit in SD portion).
As to claim 4, Lee further teaches wherein the first S-NSSAI comprises a slice service type (SST) portion and the privacy attribute comprises a bit in the SST portion (see paragraphs 84 and 104, privacy flag=bit in SST portion).
As to claim 5, Lee further teaches wherein the determining that the first S-NSSAI is private comprises searching a map that stores one or more privacy attributes, wherein each privacy attribute is associated with a respective S-NSSAI of the one or more S-NSSAI of the Configured NSSAI (see paragraph 104, privacy flags=privacy attributes mapped to S-NSSAIs).
As to claim 6, Lee further teaches wherein the WTRU is further configured to receive the Configured NSSAI from a home public land mobile network (HPLMN) (see paragraph 104).
As to claim 7, Lee further teaches wherein the registration request message includes an indication of a partial information request, and wherein the partial information request indicates that the registration request message excludes one or more private S-NSSAI from the Configured NSSAI (see paragraphs 105-107, initial registration message has public NSSAI [~indication of partial information request] resulting in information for that public NSSAI being sent to UE).
As to claim 8, Lee further teaches wherein the generating the Requested NSSAI further comprises: determining a second S-NSSAI of the one or more S-NSSAI in the Configured NSSAI is not private; and including at least the second S-NSSAI in the Requested NSSAI (see paragraphs 104 and 105, S-NSSAI without a privacy flag set is selected for the request).
As to claim 9, Lee further teaches wherein the second AMF and the first AMF are the same as each other (see paragraph 108, AMF relocation is optional).
As to claim 10, Lee further teaches wherein secure communications are established with the second AMF prior to receiving the secure registration accept message (see paragraphs 107 and 108 and step 7).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0270666 (Lee et al.) in view of US 2020/0137675 (Park et al.).
As to claim 11, Lee teaches a wireless transmit/receive unit (WTRU) (UE, fig 10) configured to: 
access Configured network slice selection assistance information (NSSAI) that comprises one or more single NSSAI (S-NSSAI) (see paragraph 104); 
determine that a first S-NSSAI of the one or more S-NSSAI in the Configured NSSAI is private (see paragraphs 104 and 105); 
generate a first Requested NSSAI by excluding at least the first S-NSSAI from the Configured NSSAI (step 1, fig 10, and paragraph 105); 
send a registration request message to an access network, wherein the registration request message comprises the first Requested NSSAI (step 1, fig 10, and paragraph 105); 
receive a registration accept message from a first access and mobility management function (AMF) of the access network (see step 9, fig 10, and paragraphs 108 and 109), wherein the registration accept message comprises an authorization indication requesting the WTRU to send a second Requested NSSAI that includes the first S-NSSAI excluded from the first Requested NSSA (see paragraphs 107 and 108, AMF may send a confirmation message indicating a secure connection has been established, which results in the UE sending another full NSSAI having S-NSSAIs whose privacy flags were not set and which were not send in the first NSSAI);
send a registration confirmation message to the first AMF (step 10, fig 10 and paragraph 110);
What is lacking from Lee is send a secure registration update message to the first AMF, wherein the secure registration update message comprises the second NSSAI; receive a secure registration accept message from a second AMF of the access network.
In analogous art, Park teaches a UE sending registration update message to a network while served by an AMF, and possibly changing AMFs as a result (see Park, paragraphs 551, 730 and 738 and figure 17).  Lee further teaches registration messages and registration accept messages are secure and comprises the full set of S-NSAAIs, and that the registration accept message may be sent by a second AMF different than the first AMF which the registration message was sent (see paragraphs 107-110, steps 7, 7-1, 8, 9 and 10).  In combination this would render the limitation lacking from Lee.
It would have been obvious to apply this teaching of Park into Lee so as to ensure that the UE receives the most optimal service at all times. 
As to claim 13, Lee further teaches wherein the authorization indication comprises a flag (see paragraph 109 privacy flags~authorization indication).
As to claim 14, Park further teaches wherein a timer is started upon receipt of the registration accept message, and wherein the secure registration update message is sent upon expiration of the timer (see Park, paragraph 730. Periodic registration updates based on timer used between registrations).
It would have been obvious to apply this teaching of Park into Lee so as to ensure that the UE receives the most optimal service by registering at periodic intervals. 
Claim 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0270666 (Lee et al.) in view of Applicant Submitted NPL titled “Signalling aspect of network slicing” (Ericsson).
As to claim 17, Lee teaches a wireless transmit/receive unit (WTRU) (UE, fig 10) configured to: 
generate a first Requested network slice selection assistance information (NSSAI) from a Configured NSSAI, wherein the Configured NSSAI comprises one or more single NSSAI (S-NSSAI), wherein at least one of the one or more S-NSSAI is private, and wherein the Requested NSSAI excludes the at least one private S-NSSAI (step 1, fig 10, and paragraph 105); 
send the first Requested NSSAI to the access network (step 1, fig 10, and paragraph 105); 
receive, from a first access and mobility management function (AMF) of the access network, a secure message requesting the WTRU to send a second Requested NSSAI that includes the first S-NSSAI excluded from the first Requested NSSAI (see paragraphs 107 and 108, AMF may send a confirmation message indicating a secure connection has been established, which results in the UE sending another full NSSAI having S-NSSAIs whose privacy flags were not set and which were not send in the first NSSAI);
send the second Requested NSSAI to the first AMF (step 7-1, fig 10, and paragraph 108.  That Attach Request would comprise the full NSSAI including SNSSAIs with privacy flags);
receive a secure registration accept message from a second AMF, wherein the registration accept message comprises at least one of the one or more S-NSSAI of the second requested NSSAI (see step 9, fig 10, and paragraph 109). 
send a secure registration confirmation message to the second AMF (step 10, fig 10 and paragraph 110).
What is lacking is generate an encrypted Requested network slice selection assistance information (NSSAI) from a Configured NSSAI, wherein the Configured NSSAI comprises one or more single NSSAI (S-NSSAI) wherein at least one of the one or more S-NSSAI is private, and wherein the encrypted Requested NSSAI generated by encrypting the one or more S-NSSAI using a public key of an access network; send the encrypted Requested NSSAI to the access network; 
In analogous art, Ericsson teaches using an HPLMN’s public key to encrypt messages between a UE and AMF with NSSAI information in it before an NAS security has been established (see Ericsson, page 3, Observation 4).
It would have been obvious to one of ordinary skill in the arts to apply this teaching into Lee so as to ensure the security of NSSAI information.
As to claim 18, Lee further teaches wherein an S-NSSAI of the one or more S-NSSAI comprises a privacy attribute indicating the S-NSSAI is private (see paragraphs 104, 108 and 109, privacy flag).
As to claim 19, Lee further teaches wherein the Configured NSSAI includes a map that stores one or more privacy attributes, wherein each privacy attribute is associated with a respective S-NSSAI of the one or more S-NSSAI (see paragraph 104, privacy flags=privacy attributes mapped to S-NSSAIs).
Allowable Subject Matter
Claims 15, 20 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641